Name: Commission Regulation (EEC) No 2038/93 of 27 July 1993 laying down rules for implementing Council Regulation (EEC) No 1658/93 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  economic policy;  accounting;  cooperation policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31993R2038Commission Regulation (EEC) No 2038/93 of 27 July 1993 laying down rules for implementing Council Regulation (EEC) No 1658/93 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands Official Journal L 185 , 28/07/1993 P. 0007 - 0008 Finnish special edition: Chapter 4 Volume 5 P. 0042 Swedish special edition: Chapter 4 Volume 5 P. 0042 COMMISSION REGULATION (EEC) No 2038/93 of 27 July 1993 laying down rules for implementing Council Regulation (EEC) No 1658/93 setting up a specific measure in favour of cephalopod producers permanently based in the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1658/93 of 24 June 1993 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands (1), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 6 thereof, Whereas Regulation (EEC) No 1658/93 introduced annual aid for cephalopod producers permanently based in the Canary Islands; Whereas for the satisfactory operation of the aid scheme the aid should be paid to producer organizations; Whereas provision should be made for the possibility of the payment of an advance which should be subject to the lodging of a security; Whereas it is necessary to give details of and adjust the operative events for agricultural conversion rates laid down in Articles 10 and 12 of Commission Regulation (EEC) No 1068/93 (3), in order to take account of the terms on which the aid is granted; Whereas the national authorities must implement the measures necessary to check that the terms on which the aid is granted are complied with; Whereas Regulation (EEC) No 1658/93 is applicable with effect from 1 January 1993; whereas this Regulation must therefore be applicable from that date; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down implementing rules for the annual and granted for a transitional period to cephalopod producers permanently based in the Canary Islands. Article 2 The aid shall be paid to producer organizations, which shall distribute it to their producer members in line with the quantities actually produced and marketed on their account. Article 3 1. Producer organizations may apply for an advance on the annual aid of up to 50 % of the ceiling set in Article 1 (2) of Regulation (EEC) No 1658/93, on the basis of the average production of their members over the previous three years, provided that they have lodged a security for 110 % of the advance. The annual application for an advance must reach the intervention agency by 1 May at the latest of the year in question. For 1993 this date shall be 1 August. The intervention agency shall pay the advance within two months of receiving the application. The agricultural conversion rate for the advance and the security shall be that applicable on the day on which the application is lodged. 2. Producer organizations shall submit to the intervention agency before 1 March of the following year an application for payment of the balance of the aid, broken down by eligible quantity marketed in each month of the year. The intervention agency shall pay the balance within two months of submission of the application. The agricultural conversion rate for the aid for the eligible quantities marketed each month shall be that applicable on the first day of that month. The balance to be paid shall be the total aid due in national currency less the advance paid in national currency. Article 4 1. The competent national authorities shall set up whatever surveillance arrangements are required to verify that producers to whom the aid is paid are entitled to it. 2. For surveillance purposes producer organizations shall keep production and marketing records for eligible products and make quarterly notification to the competent authorities of the Member States of the information required for surveillance. 3. Details of the information required in records and notifications to the competent authorities shall be decided by the Member State. 4. Within three months of the end of each annual period for which the aid is granted the national authorities shall send the Commission a report on quantities and values produced and marketed and the state of the stocks and eligible quantities on which the aid has been paid, showing that the requirements of Article 1 (2) of Regulation (EEC) No 1658/93 have been met. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 158, 30. 6. 1993, p. 9. (2) OJ No L 387, 31. 12. 1992, p. 1. (3) OJ No L 108, 1. 5. 1993, p. 106.